 

 

FlLED

January 24, 2019

UNl'l`ED STA'I`ES DISTRICT COURT FOR THE l cLEnK. us match count
EAs ocsTRlcT oF

 

 

 

cAL\ oRN\A
EASTERN DISTRICT OF CALIFORNIA ` mm
UNITED STATES OF AMERICA, )
) Case No. 2:19-cr-000]4-GEB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
MARIE ANTOINETTE ALCANTER, ) PERSON IN CUSTODY
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release, MARIE ANTOINETTE ALCANTER, Case
No. 2: l 9-cr-00014-GEB from custody subject to the conditions contained in the attached “Notice
to Defendant Being Released” and for the following `reasons:
' Release on Personal Recoénizance
_l(__ Bail Posted in the Sum of: §25,000.00.
_X__ Co-Signed Unsecured Appearance Bond
Secured A'f)pearance Bond
___X__ (Other) C0nditions as stated on the record.
X (Other) The Defendant is ordered to be released on 1/25/2019 at 9:00 a.m. to the assigned

Pretrial Services Officer for transport to the Well Snace impatient drug treatment center.

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

lssued at Sacramento.CA on 1/24/2019 at 2135 D.m.

 
  

   

Edmund F. Brennan
United States Magistrate Judge

 

 

